Exhibit 10.2

 

Form of the Lockheed Martin Corporation

Long-Term Incentive Performance Award Agreement

 

Lockheed Martin Corporation

6801 Rockledge Drive, Bethesda, MD 20817

Telephone 301-897-6000

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

 

[Date}

«Name»

«Street»

«City», «State» «Zip»

 

  Re: Lockheed Martin Corporation 2003 Incentive Performance Award Plan:
Long-Term Incentive Performance Award ([insert years] Performance Period)

 

Dear «Call_By_Name»:

 

On behalf of the Stock Option Subcommittee (the “Subcommittee”) of the Board of
Directors of Lockheed Martin Corporation, I am pleased to announce that you have
been granted a Long-Term Incentive Performance Award under the Corporation’s
2003 Incentive Performance Award Plan (the “Plan”). The purpose of this letter
is to serve as the Award Agreement under such Plan and to set forth your Target
Award as well as the terms and conditions to the payment of your Target Award.
Additional terms and conditions are set forth in the Plan and in the Prospectus
relating to the Plan of which the Plan document and this Award Agreement are a
part. You should retain the Prospectus and the attached copy of the Plan in your
records.

 

PLEASE NOTE THAT, FOR THIS AWARD TO BE EFFECTIVE, YOU MUST PROMPTLY SIGN AND
RETURN A COPY OF THIS AWARD AGREEMENT.

 

The following points explain in summary fashion how the Award granted to you
under this Award Agreement shall be calculated and paid. These summary points
are subject to the terms and conditions of this Award Agreement and to the Plan.

 

  • You have been granted a Target Award in the amount of «Target». Your actual
Award may be larger or smaller than your Target Award (from $0 to «Target_x_2»),
depending on the Corporation’s performance as measured by its relative ranking
of Total Stockholder Return to Total Stockholder Return of the companies that
comprise the Standard & Poor’s 500 Index.



 

 

1



--------------------------------------------------------------------------------

  • You must (as a general rule) remain employed by the Corporation through
[date] to receive a payment of any portion of your actual Award.

 

  • If you remain so employed through [date], you shall be fully vested in 50%
of your Award. The amount payable at this time depends upon the Corporation’s
performance relative to the performance of other corporations which comprise the
Standard & Poor’s 500 Index. You may elect to receive this portion of your Award
in cash, or you may make an irrevocable election to defer the payment of this
portion of your Award to a later date (in accordance with rules set by the
Subcommittee).

 

  • You must (as a general rule) remain employed by the Corporation until [date]
to receive a payment of the remaining 50% of your Award. During the period
between [date] and [date], your Award shall be treated as if it had been
invested in the Corporation’s common stock.

 

  • On [date], you will become eligible to receive the remaining 50% portion of
your Award (as adjusted to track the performance of the Corporation’s common
stock) in cash, or you may make an irrevocable election to defer the payment of
this portion of your Award to a later date (in accordance with rules set by the
Subcommittee).

 

The remainder of this letter sets forth your actual Award Agreement.

 

Any terms used in this letter which have a special meaning either shall be
defined in this letter for your convenience, or capitalized terms which are not
defined in this letter are defined in the Plan. The term “Target Award” as used
in this Award Agreement refers only to the Target Award awarded to you under
this Award Agreement and the term “Award” refers only to the Long Term Incentive
Performance Award set forth in this Award Agreement. References to the
“Corporation” include Lockheed Martin Corporation and its subsidiaries.

 

Section 1. Target Award. Your Target Award for your Performance Period under
this Award Agreement shall be «Target».

 

Section 2. Performance Period. Your Performance Period under this Award
Agreement shall start on [date] and shall end on [date].

 

2



--------------------------------------------------------------------------------

Section 3. Peer Performance Group.

 

3.1. General; the Peer Performance Group. The percentage of your Target Award
which you shall be eligible to receive shall depend, in part, on the
Corporation’s relative ranking of its Total Stockholder Return (as defined in
the Plan) for your Performance Period to the Total Stockholder Return for such
Period for the corporations which comprise the Standard & Poor’s 500 Index at
the beginning of the Performance Period. The Corporation shall be included as a
member of the Peer Performance Group. The Corporation’s Total Stockholder Return
will be based on the performance of its common stock, par value $1.00. The Total
Stockholder Return of each corporation that is taken into account in computing
the Peer Performance Group Total Stockholder Return will be based on the equity
security of the relevant corporation that is used in computing the Standard &
Poor’s 500 Index.

 

3.2. Total Stockholder Return. The Subcommittee after the end of your
Performance Period shall compute the Total Stockholder Return for the
Corporation for such Period and shall compute and rank the Total Stockholder
Return for each corporation in the Peer Performance Group. Each corporation’s
Total Stockholder Return shall be ranked among the Total Stockholder Return for
each other corporation in the Peer Performance Group on a percentile basis. Each
such Total Shareholder Return shall be computed from data available to the
public, and the ranking shall be made using generally accepted analytical
procedures. The Total Stockholder Return for the Corporation and for each
corporation in the Peer Performance Group shall be rounded to the nearest
hundredth of a percent based on the standard convention for rounding.

 

3.3. Percentage Level of Target Award.

 

(a) General. At the end of your Performance Period, the Subcommittee shall
multiply your Target Award by the Percentage Level of Target Award as determined
under Section 3.3(b). The result of such multiplication shall be referred to in
this Award Agreement as your “Potential Award”.

 

(b) Percentage Level of Target Award. Your Percentage Level of Target Award
shall (subject to Section 3.3(c)) be determined under this Section 3.3(b) based
on the percentile ranking of the Corporation in the Peer Performance Group based
on the Corporation’s Total Stockholder Return for your Performance Period under
the following chart—

 

3



--------------------------------------------------------------------------------

Band

--------------------------------------------------------------------------------

   Percentile Ranking


--------------------------------------------------------------------------------

  

Percentage Level

Of Target Award

--------------------------------------------------------------------------------

One

   85th or higher    200%

Two

   75th    150%

Three

   60th    100%

Four

   50th    70%

Five

   40th    25%

Six

   Below 40th    0%

 

(c) Percentage Level of Target Award Interpolation. If the Corporation’s Total
Stockholder Return puts the Corporation over the listed Percentile Ranking for
the applicable Band (other than Band One or Band Six) in Section 3.3(b), your
Percentage Level of Target Award under Section 3.3(b) shall be calculated in the
following steps—

 

(1) the Subcommittee as the first step shall determine the amount by which the
Corporation’s Percentile Ranking exceeds the listed Percentile Ranking in the
applicable Band (rounded to the nearest whole number based on the standard
convention for rounding to the nearest whole number),

 

2) the Subcommittee as step (2) shall divide the number from step (1) by ten
(10) or, if the Band is Band Three, by fifteen (15) and the resulting quotient
shall be expressed as a percentage (rounded to the nearest whole number based on
the standard convention for rounding to the nearest whole number), which
percentage shall be referred to as the “Applicable Percentage”,

 

(3) the Subcommittee as step (3) shall multiply the Applicable Percentage by
fifty (50), if the applicable Band is Band Two or Band Three, or by thirty (30),
if the applicable Band is Band Four, or by forty-five (45), if the applicable
band is Band Five,

 

(4) the Subcommittee as step (4) shall round the number from step (3) to the
nearest whole number based on the standard convention for rounding to the
nearest whole number, and

 

(5) the Subcommittee as step (5) shall determine your actual Percentage Level of
Target Award by adding the number from step (4) as so rounded to the Percentage
Level specified in the applicable Band under Section 3.3(b).

 

4



--------------------------------------------------------------------------------

Section 4. Potential Award.

 

4.1. Employment Requirement.

 

(a) General Rule. In order to be eligible to receive payment of any portion of
your Potential Award as determined under Section 3.3(a), you must remain
actively employed by the Corporation through the last day of the Performance
Period. If your employment as an Employee terminates for any reason whatsoever
during your Performance Period, you shall forfeit your right to receive all or
any part of your Potential Award.

 

(b) Exceptions. Notwithstanding Section 4.1(a), if the Subcommittee determines

 

(1) that your employment as an Employee terminated as a result of your death,
“Divestiture”, “Disability” or “Retirement” or

 

(2) that the Corporation terminated your employment involuntarily as a result of
a layoff,

 

you shall forfeit a fraction of your Potential Award. The numerator of such
fraction shall equal the number of days remaining in your Performance Period
after the date that the Subcommittee determines that your employment as an
Employee terminated, and the denominator shall equal the total number of days in
your Performance Period. The Subcommittee shall have complete and absolute
discretion to make the determinations called for under this Section 4.1(b), and
all such determinations shall be binding on you and on any person who claims all
or any part of your Potential Award on your behalf as well as on the
Corporation.

 

(c) Special Definitions. For purposes of this Award Agreement

 

(1) Your employment as an Employee shall be treated as terminating because of a
Disability if you are eligible for a benefit under the Corporation’s long term
disability plan in which you participate;

 

(2) Your employment as an Employee shall be treated as terminating as a result
of Divestiture if the Corporation divests all or substantially all of a business
operation of the Corporation and such divestiture results in the termination of
your employment with the Corporation and a transfer of such employment to the
other party in the divestiture. A divestiture shall mean a transaction which
results in the transfer of control of the business operation to any person,
corporation, association, partnership, joint venture or other business entity of
which

 

5



--------------------------------------------------------------------------------

less than 50% of the voting stock or other equity interests are owned or
controlled by the Corporation; and

 

(3) Your employment as an Employee shall be treated as terminating because of
Retirement if (a) you participate in a retirement plan maintained by the
Corporation, and your employment terminates on or after the date on which you
satisfy the plan’s age and service requirements for receiving an early
retirement benefit under the plan or (b) if you do not participate in a
retirement plan maintained by the Corporation, your employment terminates after
you reach age 55 and have completed five years of service.

 

4.2. Payment Rules.

 

(a) General Rule. If you are eligible to receive your Potential Award under
Section 4.1(a), your Potential Award shall be divided into two equal parts, one
of which shall be fully vested and, at your election, shall be either paid in
cash to you or deferred in accordance with Section 4.2(e). The other portion of
your Potential Award shall remain subject to forfeiture and shall be governed
under the provisions of Section 4.2(c).

 

(b) Current Part. You shall have the right to receive 50% of your Potential
Award currently in cash as soon as practicable after the date as of which the
Subcommittee certifies in writing (for purposes of Section 162(m) of the Code)
that your Target Award has become a Potential Award for your Performance Period.

 

(c) Deferred, Forfeitable Part.

 

(1) Deferral and Forfeiture. If you are eligible to receive your Potential Award
under Section 4.1(a), the payment of the remaining 50% of your Potential Award
shall be deferred until after [date]. You shall forfeit your right to the
payment of that part of your Potential Award if your employment as an active
Employee terminates for any reason on or before [date].

 

(2) Phantom Stock Account. The Subcommittee shall establish a bookkeeping
account (a “Phantom Stock Account”) on your behalf under this Section 4.2(c)(2)
and shall credit such account with a number of units equal to the number of
whole shares (and any fractional share) of the Corporation’s common stock which
could have been purchased by the part of your Potential Award described in
Section 4.2(c)(1) at the closing price for a share of the Corporation’s common
stock as reported on the New York Stock Exchange for the last trading day of the
Performance Period, subject to the Subcommittee’s certification in writing (for
purposes of Section

 

6



--------------------------------------------------------------------------------

162(m) of the Code) that your Target Award has become a Potential Award for your
Performance Period. Thereafter the Subcommittee shall make such credits or
debits to the units previously credited to such account as the Subcommittee
deems appropriate in light of any transaction described in Section 7(a) of the
Plan (such as a stock split or stock dividend) or any dividends paid on the
Corporation’s common stock, which dividends shall increase the number of units
credited to such account as if such dividends had been reinvested in the
Corporation’s common stock at the closing price of a share of the Corporation’s
common stock as reported on The New York Stock Exchange for the last trading day
of the quarter in which such dividend is declared by the Board of Directors.

 

(3) Payment. Unless you forfeit your right to the remaining 50% of your
Potential Award described in this Section 4.2(c), you shall have the right to
receive the payment of the value of your Phantom Stock Account as determined as
of [date] or to defer payment in accordance with Section 4.2(e). The amount
payable under this Section 4.2(c) shall be determined by multiplying the number
of units representing shares of phantom stock credited to your account under
Section 4.2(c)(2) by the closing price for a share of the Corporation’s common
stock as reported on the New York Stock Exchange for [date] or, if it is not a
trading day, on the last trading day before [date], and rounding such product to
the nearest whole number based on the standard convention of rounding to the
nearest whole number.

 

(4) Special Payment Rule For Certain Terminated Employees. Notwithstanding
Section 4.2(c)(1), if your employment terminates after the close of your
Performance Period but prior to [date] and the Subcommittee determines that your
employment terminated under circumstances which would have made you eligible to
receive at least a part of your Potential Award under Section 4.1(b), then the
remaining 50% portion of your Potential Award described in this Section 4.2(c)
shall be paid to you or, in the event of your death, to your designated
beneficiary, in cash as soon as practicable following your termination. The
amount payable under this Section 4.2(c)(4) shall be determined by multiplying
the number of units representing shares of phantom stock credited to your
account under Section 4.2(c)(2) on the date your termination becomes effective
by the closing price for a share of the Corporation’s common stock as reported
on the New York Stock Exchange for the date on which your termination becomes
effective, or if it is not a trading day, on the last trading day before that
date, and rounding such product to the nearest whole number based on the
standard convention of rounding to the nearest whole number. In the event of
your death and you do not have a properly completed beneficiary designation form
on file with the

 

7



--------------------------------------------------------------------------------

Office of the Corporate Secretary, your payment will be made to your estate.

 

(4) No Shareholder Rights. Units credited to your Phantom Stock Account are
bookkeeping entries only and do not entitle you to any shares of the
Corporation’s common stock or to any voting or other rights associated with
shares of such stock.

 

(d) Special Rule. If you terminate employment during the Performance Period but
are eligible to receive a portion of your Potential Award as a result of an
exception under Section 4.1(b), payment of such portion of your Potential Award
shall be in full satisfaction of all rights you have under this Award Agreement;
in such circumstances, you will not be eligible for a payment under Section
4.2(c) and no other amounts will be payable on your behalf. The portion of your
Potential Award to which you have a right to receive under Section 4.1(b) shall
be paid to you or, in the event of your death, to your designated beneficiary
for the Award, in cash as soon as practicable after the date as of which the
Subcommittee certifies in writing (for purposes of Section 162(m) of the Code)
that your Target Award has become a Potential Award for your Performance Period.
In the event of your death and you do not have a properly completed beneficiary
designation form on file with the Office of the Corporate Secretary, your
payment will be made to your estate.

 

(e) Further Deferral. You will be given an opportunity to elect to defer any
amounts payable under Sections 4.2(b) and 4.2(d) of this Award Agreement and to
further defer any amounts payable under Sections 4.2(c)(3) and 4.2(c)(4). Such
election shall be irrevocable, shall made in accordance with the terms of the
Lockheed Martin Corporation Deferred Management Incentive Compensation Plan and
shall be subject to such additional terms and conditions as are set by the
Subcommittee. A deferral election form and the terms and conditions for any
deferral shall be furnished to you in due course.

 

4.3. Cutback. Any payment called for under Section 4.2(b) will be reduced to the
extent that such payment together with payments attributable to any other
Cash-Based Awards that are granted during [year]as Performance Based Awards
exceeds $5,000,000 and, further, any credit of phantom shares called for under
Section 4.2(c)(2) shall be reduced to the extent that the number of phantom
shares credited to you together with the number of shares of Stock and Share
Units in respect of Share-Based Awards that are granted to you during [year]as
Performance Based Awards exceeds 1,000,000. To the extent that any payment
called for under Section 4.2(b) would exceed the $5,000,000 limit and therefore
must be reduced, the amount in excess of $5,000,000, shall be deferred and
credited as phantom shares under Section 4.2(c) unless such crediting would
result in the crediting of phantom shares that would otherwise be prohibited by
this Section 4.3. To the extent that any crediting called for under Section
4.2(b) would exceed

 

8



--------------------------------------------------------------------------------

the 1,000,000 limit and therefore must be reduced, the units in excess of
1,000,000, shall not be credited and shall instead be paid in cash under Section
4.2(b) unless such payment would result in a payment that would otherwise be
prohibited by this Section 4.3.

 

4.4. Withholding. Any payment made in respect of your Award will be subject to
income tax withholding at the minimum rate prescribed by law. You may owe taxes
in addition to the amount withheld and may request tax be withheld at a greater
rate.

 

Section 5. No Assignment; General Creditor Status. You shall have no right to
assign any interest you might have in all or any part of the Target Award or
Potential Award which has been granted to you under this Award Agreement and any
attempt to do so shall be null and void and shall have no force or effect
whatsoever. Furthermore, all payments called for under this Award Agreement to
you shall be made in cash from the Corporation’s general assets, and your right
to payment from the Corporation’s general assets shall be the same as the right
of a general and unsecured creditor of the Corporation.

 

Section 6. Plan. This Award Agreement shall be subject to all of the terms and
conditions set forth in the Plan.

 

Section 7. Change in Control.

 

7.1. Change in Control During Performance Period. If during your Performance
Period, a Change in Control (as defined in Section 7(c) of the Plan) occurs,
your Performance Period will terminate. Notwithstanding any deferral election or
term of this Award Agreement to the contrary, a pro rata portion of your Award
will be paid to you within 15 days of the Change in Control. The prorated
portion will be the sum of (i) the result obtained by first multiplying your
Target Award by the Peer Performance Group Percentage Level calculated under
Section 3.3(b), but determined as of the last day of the year immediately
preceding the Change in Control, and then further multiplying that product by a
fraction, the numerator of which is the number of whole calendar years of your
Performance Period that were completed prior to the Change in Control and the
denominator of which is three; and (ii) the product of your Target Award and a
fraction, the numerator of which is the number of days preceding the Change in
Control that occur in the calendar year in which the Change in Control occurs
and the denominator of which is 1095.

 

7.2. Change in Control After Performance Period. If a Change in Control occurs
after the end of your Performance Period but before [date], notwithstanding any
deferral election or term of this Award Agreement to the contrary, the remaining
50% of your Potential Award described in Section 4.2(c) will be paid to you
within 15 days of the Change in Control. The amount payable shall be determined
by multiplying the number of units representing shares of phantom stock credited
to your account under Section 4.2(c)(2) by the closing price for a share of the
Corporation’s common stock as reported on the New York Stock Exchange for the
date on which the Change in Control occurs, or if it is not a trading day, on
the last trading day before that date, and rounding such

 

9



--------------------------------------------------------------------------------

product to the nearest whole number based on the standard convention of rounding
to the nearest whole number.

 

7.3. Special Rule. Notwithstanding Section 7.1 or Section 7.2, if a payment in
accordance with those provisions would result in a nonexempt short-swing
transaction under Section 16(b) of the Securities Exchange Act of 1934, then the
date of distribution to you shall be delayed until the earliest date upon which
the distribution either would not result in a nonexempt short-swing transaction
or would otherwise not result in liability under Section 16(b) of the Securities
Exchange Act of 1934.

 

Section 8. Amendment and Termination. As provided in Section 9 of the Plan, the
Board of Directors may at any time amend, suspend or discontinue the Plan and
the Subcommittee may at any time amend this Award Agreement. Notwithstanding the
foregoing, no such action by the Board of Directors or the Subcommittee shall
affect this Award Agreement or the Award made hereunder in any manner adverse to
you without your written consent.

 

Section 9. No Right to an Award. Your status as an Employee shall not be
construed as a commitment that any one or more awards shall be made under the
Plan to you or to Employees generally. Your status as a Participant shall not
entitle you to any additional award.

 

Section 10. No Assurance of Employment. Nothing contained in the Plan or in this
Award Agreement shall confer upon you any right to continue in the employ or
other service of the Corporation or constitute any contract (of employment or
otherwise) or limit in any way the right of the Corporation to change your
compensation or other benefits or to terminate your employment with or without
cause.

 

Section 11. Conflict. In the event of a conflict between this Award Agreement
and the Plan, the Plan document shall control.

 

10



--------------------------------------------------------------------------------

Section 12. Execution. You must execute one copy of this Award Agreement and
return it to the Office of the Vice President of Compensation and Benefits (Mail
Point 123) as soon as possible as a condition to the Award becoming effective.
Your execution of this Award Agreement constitutes your consent to an acceptance
of any action taken under the Plan consistent with its terms with respect to
your Award. If you execute and return this Award Agreement promptly, your Award
shall be effective as of [date]. A pre-addressed envelope has been enclosed for
your convenience to return with a copy of this Award Agreement, as acknowledged
by you below.

 

       

Sincerely,

                                       

Edward S. Taft

            Sr. Vice President, Human Resources              

Enclosures

                          ACKNOWLEDGEMENT:                                      
    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Signature       Date                                   

--------------------------------------------------------------------------------

            Print or type name            

 

 

11